MAYFIELD, J.
This case is ruled by the case of City of Montgomery v. Greene et al., Infra., 60 South. 900, except as to one question, and this involves the right of the city (which'is exercising the functions of a public utility corporation, in furnishing water to the inhabitants of the ' city and to other consumers) to charge consumers Avith the cost of setting a meter box for measuring the water consumed by them respectively.
The right to make such charge must depend either upon a special contract to that effect, or upon charter powers authorizing the city, as a Avater company, to impose the same. The bill denies any such contract or agreement, and denies any charter power to require the consumer to pay any-such charge. We find no authority in the charter which would authorize the city, by ordinance or otherwise, to require the consumers to pay such charge for installing meter boxes, which property belongs to the city or the Avater company, and is necessary to the performance of its charter powers in furnishing water to consumers, who are required to pay for Avater so measured by such meters.—Montgomery Light & Water Power Co. v. Watts, 165 Ala. 370, 51 South. 726, 26 L. R. A. (N. S.) 1109, 138 Am. St. Rep. 71; Bothwell's Case, 13 Idaho, 568, 92 Pac. 533, 24 L. R. A. (N. S.) 485; 40 Cyc. 795. The authorities seem to hold that without a special contract to this effect, a Avater company cannot require a citizen or a consumer to pay for a part of its system before supplying him with water, unless its charter expressly authorizes such charges against the consumer. The chancellor held in accordance with these views, and cites these authorities in support of his ruling, and Ave find no error in his decision on this question.
*159It is insisted by appellant, and authorities are cited to sustain its position, that provisions like the one in question, requiring the consumer to pay for a meter box, etc., are held to be reasonable. The answer to this contention is that, if the water company or the city is authorized to impose such conditions, the one in question might he reasonable; but the trouble is, as we have stated, there is no power shown in this case to impose such provisions or conditions on consumers before furnishing them Avater.
Affirmed.
Dowdell, C. J., and Anderson and de Graffenried, JJ., concur.